Citation Nr: 0809379	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or based on being housebound.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1972.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking additional compensation on account of 
the need for the aid and attendance of another, or being 
housebound.  The most recent disability rating of record, 
dated in September 2005, lists his disabilities as follows: 
posttraumatic stress disorder (PTSD) , rated 70 percent 
disabling; intervertebral disc syndrome, status post L5 
partial hemilaminectomy and excision L5-S1, rated 40 percent 
disabling; and residuals of a fracture of the left index 
finger with history of bone swelling and weakness, rated 10 
percent disabling.  

A review of the record shows that the veteran has not 
undergone VA comprehensive examination since 2001.  In light 
of the veteran's contentions of increased symptomatology and 
a review of the medical evidence of record, the Board finds 
that a contemporaneous examination should be conducted.  

Further, private medical records dated in June 2003 indicate 
that the veteran is receiving Social Security Administration 
(SSA) benefits.  These records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his service-connected 
disabilities.  If information is provided 
in sufficient detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the veteran from 
all the sources listed by him that are not 
already on file.  All information obtained 
should be made part of the file.

2.  The RO/AMC should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.

3.  The RO/AMC should arrange for a VA 
examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance by a physician to ascertain 
whether the veteran is housebound and/or 
able to independently perform the 
activities of daily living and self-care 
on a regular basis.  The examiner is asked 
to describe the nature of the appellant's 
disabilities and the effect of his 
service-connected disabilities on his 
ability to perform daily functions.  
Factors to consider include is the 
appellant unable to dress or undress 
himself and keep himself ordinarily clean 
and presentable?  Does he require frequent 
adjustment of any special prosthetic or 
orthopedic appliances that cannot be done 
without aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, physical 
or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
service-connected disability that requires 
that he remain in bed?  Is he 
substantially confined to his dwelling and 
the immediate premises, and if so, it is 
reasonably certain that the 
service-connected disabilities and 
resultant confinement will continue 
throughout his lifetime?  A complete 
rational for any opinion expressed should 
be included in the report.

4.  After undertaking any additional 
development deemed appropriate, the RO/AMC 
should readjudicate the issue of the 
veteran's entitlement to SMC benefits with 
consideration of the additional evidence.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



